
	
		I
		112th CONGRESS
		2d Session
		H. R. 4079
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. McKinley (for
			 himself, Ms. Waters, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require
		  recipients of grants and other assistance from the Secretary of Veterans
		  Affairs for the provision of housing and other services for homeless veterans
		  to comply with codes relevant to operations and level of care provided, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Housing for Homeless Veterans
			 Act.
		2.Conditions on the
			 award of grants by the Secretary of Veterans Affairs for the provision of
			 housing or services to homeless veterans
			(a)Condition;
			 priority in administration
				(1)In
			 generalSubchapter I of chapter 20 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						2004.Condition on
				the award of grants and other assistance for the provision of housing or
				services to homeless veterans
							(a)LimitationThe Secretary may not make a grant or
				provide other assistance to any entity for the provision of housing or services
				to homeless veterans under this chapter unless the entity submits to the
				Secretary a certification that the building where the entity proposes to
				provide such housing or services is in compliance with codes relevant to
				operations and level of care provided, including the most current Life Safety
				Code and all applicable State and local housing codes, licensing requirements,
				fire and safety requirements, and any other requirements in the jurisdiction in
				which the project is located regarding the condition of the structure and the
				operation of the supportive housing or service center.
							(b)Priority in
				administration of grantsIn
				awarding grants and providing other assistance under this chapter, the
				Secretary shall give priority to an entity seeking a grant or assistance for a
				project that includes making improvements to a building where the entity
				proposes to provide housing or services to homeless veterans to ensure that
				such building meets codes relevant to operations and level of care provided, as
				required under subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
					
						
							2004. Condition on the award of grants and
				other assistance for the provision of housing or services to homeless
				veterans.
						
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to an application for a grant or other
			 assistance under chapter 20 of title 38, United States Code, submitted on or
			 after the date of the enactment of this Act.
			(c)Treatment of
			 current recipientsIn the
			 case of the recipient of a grant or other assistance under chapter 20 of title
			 38, United States Code, that receives grant funds or other assistance provided
			 by the Secretary of Veterans Affairs for the fiscal year during which this Act
			 is enacted, the Secretary of Veterans Affairs shall require the recipient to
			 submit the certification required under section 2004 of such title, as added by
			 subsection (a), by not later than two years after the date of the enactment of
			 this Act. If the recipient fails to submit such certification by such date, the
			 Secretary may not make any additional payments or provide other assistance to
			 the recipient under such chapter until the recipient submits such
			 certification.
			
